The rule as to estoppel in the assertion of a right to property to the prejudice of innocent parties is well understood and need not be repeated. Ivy v. Hood, 202 Ala. 121,79 So. 587; Federal Land Bank v. Southmont Co., 219 Ala. 447,122 So. 426.
The preponderance of the evidence shows that appellant, or her agent acting for her in the purchase, was induced to the purchase and her prejudice by the assurance of mortgagee that the law day was or had been extended. He was bound by that assurance and estopped to declare due the debt and foreclose the mortgage to the prejudice of such recent purchaser.
The damages shown to have resulted to the premises by the mortgagee, or as purchaser at his alleged foreclosure, though done and committed by his agent or immediate tenant placed by him in possession of said property, were ascertained and allowed on accounting. "A mortgagee, entering into possession of the mortgaged premises before foreclosure, is accountable for the rents and profits he may receive, or which he could with reasonable diligence have received. The liability rests upon him, if he enters under a void or voidable sale. — Bigler v. Waller, 14 Wall. 297 [20 L.Ed. 891]; Childs v. Childs,10 Ohio St. 339 [75 Am. Dec. 512]. The purchase of Frothingham, at the unauthorized sale made by the personal representatives of Cary, when confirmed, operated simply a transfer of the mortgage and of the mortgage debt, and to these the purchasers from him were subrogated. While in possession, he, and the purchasers from him, can be regarded in no other light than as mortgagees in possession before foreclosure. Standing in that relation, taking the rents and profits in trust for their application to the payment of the mortgage debt, they must account for them to the junior mortgagees, having the equity of redemption. — Childs v. Childs, supra." Sloan v. Frothingham,72 Ala. 589, 606.
It is true that, after the law day, default, or forfeiture, a mortgagee is entitled to receive the rent, income, and profits thereof; there being no extension or lawful estoppel that intervened. Bank of Moundville v. Walsh, 216 Ala. 118,112 So. 438. However, the estoppel applied to the past defaults of mortgagor is such that affected his grantee under the equities that obtained.
The trial court had the better opportunity to judge the evidence. However, we are of opinion that he has properly applied the evidence under the law in the accounting made between the parties as to the balance due.
The decree rendered is in consonance with the rules of law having application in a court of equity.
The decree of the circuit court is affirmed.
Affirmed.
SAYRE, BROWN, and FOSTER, JJ., concur.
                              On Rehearing.